EXHIBIT 10.2.2
 



CALPINE CORPORATION
 
 
AMENDED AND RESTATED
CHIEF EXECUTIVE OFFICER
EMERGENCE
RESTRICTED STOCK AGREEMENT
(Pursuant to the 2008 Equity Incentive Plan)


 
RECITALS
 
WHEREAS, on February 6, 2008 (the "Grant Date"), Calpine Corporation, a Delaware
Corporation (the "Company") granted (the "Grant") to Robert P. May (the
"Employee") 547,600 shares (the "Shares") of common stock, $0.001 par value of
the Company ("Common Stock") which are subject to certain restrictions on
transferability ("Restrictions") as set forth in the Chief Executive Officer
Emergence Restricted Stock Agreement ("Restricted Stock Agreement") issued under
the Corporation's 2008 Equity Incentive Plan ("Plan"); and
 
WHEREAS, the Restricted Stock Agreement provides that the Restrictions on the
Shares will lapse so long as the Employee remains continuously employed by the
Company for eighteen months from the Grant Date for 50% of the Shares and
thirty-six months from the Grant Date for the remaining 50% of the Shares.
 
WHEREAS, it is the desire of the Company and the Employee to amend and restate
the Restricted Stock Agreement to provide that (i) Employee agrees to relinquish
his right to 474,600 of the number of Shares so that the Grant hereafter is
73,000 shares of Common Stock ("Amended Shares"), (ii) the Amended Shares shall
no longer be subject to the requirement that Grantee be continuously employed
for eighteen and/or thirty-six months, and (iii) the Grant will terminate upon
the occurrence of certain events described hereunder.
 
NOW, THEREFORE, for and in consideration of these premises it is agreed as
follows:
 
1.           Release.  Employee on Employee's own behalf and on behalf of
Employee's related persons, KNOWINGLY AND VOLUNTARILY RELEASES, ACQUITS AND
FOREVER DISCHARGES the Company from any and all claims, obligations or
liabilities related to Employee's right to 474,600 of the number of the Shares
granted under the Restricted Stock Agreement, and Employee does hereby surrender
and release to the Company 474,600 of the number of Shares granted to Employee
under the Restricted Stock Agreement.  The 474,600 of the number of Shares are
hereby cancelled and rendered null and void.
 
2.           Amended Grant/Award of Common Stock.  The Company and Employee
agree that from this day forth the number of shares of common stock subject to
the Grant under the Restricted Stock Agreement is for no more than 73,000 shares
of Common Stock, the Amended Shares (hereinafter referred to as the "Shares"),
which shall be subject to the restrictions on transferability set forth in
Section 3(d) (hereinafter referred to as the "Restrictions") and to the other
provisions of the Restricted Stock Agreement (hereinafter referred to as
"Agreement").
 

 
 

--------------------------------------------------------------------------------

 

3.           Restricted Period.
 
(a)           For a period commencing on the Grant Date and ending at 5:00 p.m.
Central Time on December 31, 2008 (the “Restricted Period”), the Shares shall be
subject to the Restrictions and any other restrictions as set forth herein.  The
Shares which are subject to the Restrictions shall hereinafter be referred to as
“Restricted Shares.”  The Shares which are no longer subject to the Restrictions
as set forth above and in paragraphs (e) and (f) below shall hereinafter be
referred to as “Transferable Shares.”
 
(b)           The Company shall effect the issuance of the Shares out of
authorized but unissued shares of Common Stock or out of treasury shares of
Common Stock and shall also effect the issuance of a certificate or certificates
for the Shares.  Each certificate issued for Restricted Shares to the Employee
shall be registered in Employee’s name and shall be either deposited with the
Secretary of the Company or its designee in an escrow account or held by the
Secretary of the Company, at the election of the Company, together with stock
powers or other instruments of transfer appropriately endorsed in blank by
Employee (Employee hereby agreeing to execute such stock powers or other
instruments of transfer as requested by the Company).  Such certificate or
certificates shall remain in such escrow account or with the Secretary of the
Company until the corresponding Restricted Shares become Transferable Shares as
set forth in paragraphs (e) and (f) below.  Certificates representing the
Restricted Shares shall bear a legend in substantially the following form:
 
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE
CALPINE CORPORATION 2008 EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT.  COPIES
OF SUCH PLAN AND AGREEMENT ARE ON FILE AT THE OFFICES OF CALPINE CORPORATION,
717 TEXAS AVENUE, SUITE 1000, HOUSTON, TEXAS  77002.
 
The Company may place appropriate stop transfer instructions with respect to the
Restricted Shares with the transfer agent for the Common Stock.  Upon Restricted
Shares becoming Transferable Shares, the Company shall effect, in exchange for
the legended certificates, the issuance and delivery of a certificate or
certificates for such Shares to the Employee free of the legend set forth above.
 
(c)           The Employee shall, during the Restricted Period, have all of the
other rights of a stockholder with respect to the Shares including, but not
limited to, the right to receive dividends, if any, as may be declared on such
Restricted Shares from time to time, and the right to vote (in person or by
proxy) such Restricted Shares at any meeting of stockholders of the
Company.  Any shares of Common Stock received as a dividend on or in connection
with a stock split of the Shares shall be subject to the same restrictions as
the Shares underlying such shares of Common Stock received on account of such
stock dividend or split.
 
(d)           The Restricted Shares and the right to vote the Restricted Shares
and to receive dividends thereon, may not be sold, assigned, transferred,
exchanged, pledged, hypothecated, or otherwise encumbered and no such sale,
assignment, transfer, exchange, pledge, hypothecation, or encumbrance, whether
made or created by voluntary act of Employee or any agent of Employee or by
operation of law, shall be recognized by, or be binding upon, or
 

 
2

--------------------------------------------------------------------------------

 

shall in any manner affect the rights of, the Company or any agent or any
custodian holding certificates for the Restricted Shares during the Restricted
Period, unless the Restrictions have then expired pursuant to the provisions
paragraphs (e) and (f) below.  This provision shall not prohibit Employee from
granting revocable proxies in customary form to vote the Shares.
 
(e)           If the status of employment (hereinafter referred to as
“employment”) of Employee with the Company or its Affiliates (as defined in the
Plan) shall terminate, prior to the expiration of the Restricted Period where
(i) the Company or its Affiliates terminates the Employee's employment with the
Company or its Affiliates for "Cause" (as defined in the Plan) or (ii) the
Employee terminates his employment with the Company or its Affiliates other than
for "Good Reason" (as defined in Exhibit "A" attached hereto), then, in those
events, any Restricted Shares outstanding shall thereupon be forfeited by
Employee to the Company, without payment of any consideration or further
consideration by the Company, and neither the Employee nor any successors,
heirs, assigns or legal representatives of Employee shall thereafter have any
further rights or interest in the Restricted Shares or certificates therefor,
and Employee’s name shall thereupon be deleted from the list of the Company’s
stockholders with respect to the Restricted Shares.
 
(f)           In the event the Employee’s employment with the Company is
terminated by reason of (i) the death of the Employee, (ii) the Company or its
Affiliates terminates the Employee's employment without "Cause," or (iii) the
Employee terminates his employment with the Company or its Affiliates for "Good
Reason" at any time during the Restricted Period, all restrictions imposed on
the Restricted Shares in accordance with the terms of the Plan and this
Agreement shall lapse and the Restricted Shares shall thereby be Transferable
Shares.
 
(g)           If the employment of Employee with the Company shall terminate
prior to the expiration of the Restricted Period, and there exists a dispute
between Employee and the Company as to the satisfaction of the conditions to the
release of the Shares from the Restrictions hereunder or the terms and
conditions of the Grant, the Shares shall remain subject to the Restrictions
until the resolution of such dispute, regardless of any intervening expiration
of the Restricted Period, except that any dividends that may be payable to the
holders of record of Common Stock as of a date during the period from
termination of Employee’s employment to the resolution of such dispute shall:
 
(1)           to the extent to which such dividends would have been payable to
Employee on the Shares, be held by the Company as part of its general funds
(unless such action would detrimentally affect Employee under Section 409A of
the Code), and shall be paid to or for the account of Employee only upon, and in
the event of, a resolution of such dispute in a manner favorable to Employee,
and
 
(2)           be canceled upon, and in the event of, a resolution of such
dispute in a manner unfavorable to Employee.
 
4.           Taxes.
 
(a)           To the extent that the receipt of the Restricted Shares,
Transferable Shares, or the lapse of any Restrictions results in income to
Employee for federal or state income tax purposes, Employee shall deliver to the
Company at the time of such receipt or lapse, as the case may be, such amount of
money or, if the Company so determines, shares of unrestricted
 

 
3

--------------------------------------------------------------------------------

 

Common Stock as the Company may require to meet its obligation under applicable
tax laws or regulations, and, if Employee fails to do so, the Company is
authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to Employee any tax required to be withheld by reasons of
such resulting compensation income.
 
(b)           Employee understands that Employee may elect to be taxed at the
Grant Date rather than at the time the Restrictions lapse with respect to the
Shares by filing an election under Section 83(b) of the Code with the Internal
Revenue Service and by providing a copy of the election to the
Company.  EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE
AVAILABILITY OF MAKING AN ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE;
THAT SUCH ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY
OF THE ELECTION GIVEN TO THE COMPANY) WITHIN 30 DAYS OF THE GRANT OF AWARDED
SHARES TO EMPLOYEE; AND THAT EMPLOYEE IS SOLELY RESPONSIBLE FOR MAKING SUCH
ELECTION.  Employee agrees to notify the Company promptly of any tax election
made by Employee with respect to the Shares.
 
5.           Adjustments/Changes in Capitalization.  This award is subject to
the adjustment provisions set forth in the Plan.
 
6.           Compliance with Securities Laws.  The Company shall make reasonable
efforts to comply with all applicable federal and state securities laws;
provided, however, notwithstanding any other provision of this Agreement, the
Company shall not be obligated to issue any restricted or unrestricted common
stock or other securities pursuant to this Agreement if the issuance thereof
would result in a violation of any such law.
 
(a)           Restricted Securities.  If the shares of Common Stock issued
pursuant to this Agreement have not been registered under the Securities Act of
1933, as amended (the “1933 Act”), then the Employee hereby confirms that he or
she has been informed that the shares of Common Stock issued pursuant to this
Agreement are restricted securities under the 1933 Act and may not be resold or
transferred unless such shares are first registered under the federal securities
laws or unless an exemption from such registration is available.  Accordingly,
the Employee hereby acknowledges that he or she is prepared to hold such shares
of Common Stock for an indefinite period and that the Employee is aware that
Rule 144 promulgated by the SEC is not presently available to exempt the resale
of the shares of Common Stock issued pursuant to this Agreement from the
registration requirements of the 1933 Act.  The Employee is aware of the
adoption of Rule 144 by the SEC, promulgated under the 1933 Act, which permits
limited public resales of securities acquired in a nonpublic offering, subject
to the satisfaction of certain conditions. The Employee acknowledges and
understands that the Company may not be satisfying the current public
information requirement of Rule 144 at the time the Employee wishes to sell the
shares of Common Stock issued pursuant to this Agreement or other conditions
under Rule 144 which are required of the Company.  If so, the Employee
understands that Employee will be precluded from selling the securities under
Rule 144 even if the one-year holding period (or any modification thereof under
the Rule) of said Rule has been satisfied. Prior to the Employee’s acquisition
of the shares of Common Stock issued pursuant to this Agreement, the Employee
acquired sufficient information about the Company to reach an informed
knowledgeable decision to acquire such shares of Common Stock.  The Employee has
such knowledge and experience in financial and business matters as to make the
Employee capable of utilizing said information to evaluate the risks of the
prospective investment and to make an
 

 
4

--------------------------------------------------------------------------------

 

informed investment decision.  The Employee is able to bear the economic risk of
his or her investment in the shares of Common Stock issued pursuant to this
Agreement.  The Employee agrees not to make, without the prior written consent
of the Company, any public offering or sale of the Shares although permitted to
do so pursuant to Rule 144(k) promulgated under the 1933 Act, until all
applicable conditions and requirements of the Rule (or registration of the
shares of common stock issued pursuant to this Agreement under the 1933 Act) and
this Agreement have been satisfied.
 
(b)           Restrictive Legends.  In order to reflect the restrictions on
disposition of the shares of Common Stock issued pursuant to this Agreement, the
stock certificates for the shares of Common Stock issued pursuant to this
Agreement may be endorsed with a restrictive legend, in substantially the
following form:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND ARE “RESTRICTED SECURITIES”
AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT.  THEY MAY NOT BE SOLD OR
OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (1) IN CONJUNCTION WITH AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE ACT, OR EVIDENCE
SATISFACTORY TO THE COMPANY OF AN EXEMPTION THEREFROM, AND (2) IN COMPLIANCE
WITH THE DISPOSITION PROVISIONS OF A WRITTEN AGREEMENT BETWEEN THE COMPANY AND
THE REGISTERED HOLDER OF THE SHARES (OR THE PREDECESSOR IN INTEREST TO THE
SHARES).  SUCH AGREEMENT IMPOSES CERTAIN RESTRICTIONS IN CONNECTION WITH THE
DISPOSITION OF THE SHARES. THE SECRETARY OF THE COMPANY WILL, UPON WRITTEN
REQUEST, FURNISH A COPY OF SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.
 
7.           Employment Relationship.  Employee shall be considered to be in the
employment of the Company as long as he remains as an employee of the Company or
its Affiliates.  Any questions as to whether and when there has been a
termination of such employment, and the cause of such termination, shall be
determined by the Committee (as defined in the Plan), with the advice of the
employing corporation (if an Affiliate of the Company), and the Committee’s
determination shall be final.
 
8.           Binding Effect.  The terms and conditions hereof shall, in
accordance with their terms, be binding upon, and inure to the benefit of, all
successors of Employee, including, without limitation, Employee’s estate and the
executors, administrators, or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy, or representative of creditors of
Employee.  This Agreement shall be binding upon and inure to the benefit of any
successors to the Company.
 
9.           Notice.  All notices required to be given under this Agreement or
the Plan shall be in writing and delivered in person or by registered or
certified mail, postage prepaid, to the other party at the address set out below
each party’s signature to this Agreement or at such other address as each party
may designate in writing from time to time to the other party.  Each party
 

 
5

--------------------------------------------------------------------------------

 

to this Agreement agrees to inform the other party immediately upon a change of
address.  All notices shall be deemed delivered when received.
 
10.           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled by binding arbitration in
Houston, Texas by one arbitrator appointed in the manner set forth by the
American Arbitration Association.  Any arbitration proceeding pursuant to this
paragraph shall be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association.  Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.
 
11.           Entire Agreement and Amendments.  This Agreement contains the
entire agreement of the parties relating to the matters contained herein and
supersedes all prior agreements and understandings, oral or written, between the
parties with respect to the subject matter hereof.  This Agreement may be
changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.
 
12.           Separability.  If any provision of the Agreement is rendered or
declared illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by the decision of any arbitrator or by decree of a court
of last resort, the parties shall promptly meet and negotiate substitute
provisions for those rendered or declared illegal or unenforceable to preserve
the original intent of this Agreement to the extent legally possible, but all
other provisions of this Agreement shall remain in full force and effect.
 
13.           Interpretation of the Plan and the Grant.  In the event there is
any inconsistency or discrepancy between the provisions of this Agreement and
the provisions of the Plan, the provisions of the Plan shall prevail.
 
14.           Governing Law.  The execution, validity, interpretation, and
performance of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware except to the extent pre-empted by
federal law.
 

 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
one of its officers thereunto duly authorized, and Employee has executed this
Agreement, all as of the day and year first above written.
 

 
CALPINE CORPORATION
         
By:    /s/  Gregory L. Doody
   
        Gregory L. Doody
            Executive Vice President,             General Counsel and Secretary
         
Calpine Corporation
   
717 Texas Avenue, Suite 1000
   
Houston, Texas  77002
               
EMPLOYEE
               
   /s/ Robert P. May
   
Name:  Robert P. May
         
Address:
   
 
   
 
   
 
 



 


 

 
7

--------------------------------------------------------------------------------

 

Exhibit A
 
"Good Reason" shall mean, when used with reference to any Employee, any of the
following actions or failures to act, but in each case only if it occurs while
such Employee is employed by the Company and then only if it is not consented to
by such Employee in writing:
 
(1)           assignment of a position that is of a lesser rank than held by the
Employee prior to the assignment and that results in such Employee ceasing to be
an executive officer of a company with securities registered under the
Securities Exchange Act of 1934;
 
(2)           a material reduction in such Employee's base salary or target
bonus opportunity (including an adverse change in performance criteria or a
decrease in ultimate target bonus opportunity) in effect the day prior to the
Effective Date of the Plan; or
 
(3)           any change of more than fifty (50) miles in the location of the
principal place of employment of such Employee immediately prior to the
effective date of such change.
 
For purposes of this definition, none of the actions described in clauses (i)
and (ii) above shall constitute "Good Reason" with respect to any Employee if it
was an isolated and inadvertent action not taken in bad faith by the Company and
if it is remedied by the Company within thirty (30) days after receipt of
written notice thereof given by such Employee (or, if the matter is not capable
of remedy within thirty (30) days, then within a reasonable period of time
following such thirty (30) day period, provided that the Company has commenced
such remedy within said thirty (30) day period); provided that "Good Reason"
shall cease to exist for any action described in clauses (i) through (iii) above
on the sixtieth (60th) day following the later of the occurrence of such action
or the Employee's knowledge thereof, unless such Employee has given the Company
written notice thereof prior to such date.
 


 
Exhibit A-1

